UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-55473 BIOSIG TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 26-4333375 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8441 Wayzata Blvd, Suite 240 Minneapolis, MN 55426 (Address of principal executive offices) (zip code) (763) 999-7331 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of November 13, 2015, there were15,488,033 shares of registrant’s common stock outstanding. Index BIOSIG TECHNOLOGIES, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed balance sheets as of September 30, 2015 (unaudited) and December 31, 2014 3 Condensed statements of operations for the three and nine months ended September 30, 2015 and 2014 (unaudited) 4 Condensed statement of stockholders’deficit for the nine months ended September 30, 2015 (unaudited) 5 Condensed statements of cash flows for the nine months ended September 30, 2015 and 2014 (unaudited) 6 Notes to condensed financial statements (unaudited) 7-22 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23-30 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 30 ITEM 4. Controls and Procedures 30 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 31 ITEM 1A. Risk Factors 31 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 ITEM 3. Defaults Upon Senior Securities 31 ITEM 4. Mine Safety Disclosures 31 ITEM 5. Other Information 31 ITEM 6. Exhibits 31 SIGNATURES 32 Index PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BIOSIG TECHNOLOGIES, INC. CONDENSED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Prepaid expenses Total current assets Property and equipment, net Other assets: Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses, including $27,499 and $40,293 to related parties as of September 30, 2015 and December 31, 2014 respectively $ $ Stock based payable - Dividends payable Warrant liability - Derivative liability - Total currentliabilities Series C Preferred Stock, 1,858 and 2,711 shares issued and outstanding as of September 30, 2015 and December 31, 2014, respectively,, liquidation preference of $1,858,000 and $2,711,000 as of September 30, 2015 and December 31, 2014, respectively Stockholders' deficit Preferred stock, $0.001 par value, authorized 1,000,000 shares, designated 200 shares of Series A, 600 shares of Series B and 4,200 shares of Series C Preferred Stock Common stock, $0.001 par value, authorized 50,000,000 shares, 15,026,368 and 11,179,266 issued and outstanding as of September 30, 2015 and December 31, 2014, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See the accompanying notes to the unaudited condensed financial statements 3 Index BIOSIG TECHNOLOGIES, INC. CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Operating expenses: Research and development $ General and administrative Depreciation Total operating expenses Loss from operations ) Other income (expense): Gain on change in fair value of derivatives - - Interest income (expense) - ) ) ) Financing costs - ) ) ) Total other income (expense) ) ) Income (loss) before income taxes ) ) ) Income taxes (benefit) - Net income (loss) Preferred stock dividend ) NET INCOME(LOSS) AVAILABLE TO COMMON STOCKHOLDERS $ $ ) $ ) $ ) Net income (loss) per common share, basic and diluted $ $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted See the accompanying notes to the unaudited condensed financial statements 4 Index BIOSIG TECHNOLOGIES, INC. CONDENSED STATEMENT OF STOCKHOLDERS' DEFICIT NINE MONTHS ENDED SEPTEMBER 30, 2015 (unaudited) Additional Common stock Paid in Accumulated Shares Amount Capital Deficit Total Balance, January 1, 2015 $ $ $ ) $ ) Sale of common stock - Common stock issued upon conversion of Series C Preferred Stock and accrued dividends at $1.50 per share - Common stock issued for services - Common stock issued in exchange for 156,102 warrants exercised on a cashless basis ) - - Common stock issued in exchange for exercise of options at $2.09 per share 10 - Common stock issued in exchange for exercise of warrants at $3.67 per share 4 - Common stock issued in exchange for exercise of warrants at $2.50 per share 4 - Reclassify fair value of warrant liability from equity - - ) - ) Reclassify fair value of derivative liability from equity - - ) - ) Reclassify fair value of warrant liability to equity uponwarrant exercise - - - Reclassify fair value of derivative liability to equity upon conversion of Series C Preferred Stock to common shares - - - Stock based compensation - - - Preferred Stock dividend - - ) - ) Net loss - - - ) ) Balance, September 30, 2015 $ $ $ ) $ ) See the accompanying notes to the unaudited condensed financial statements 5 Index BIOSIG TECHNOLOGIES, INC. CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation Amortization of debt discount Change in derivative liabilities ) - Equity based compensation Changes in operating assets and liabilities: Prepaid expenses ) ) Accounts payable ) ) Stock based payable ) - Deferred rent payable ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Payment of long term deposit ) - Net cash used in investing activity ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock Proceeds from sale of Series C Preferred Stock - Proceeds from exercise of options - Proceeds from exercise of warrants - Net repayments of related party advances - ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for interest $ $
